TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00183-CV


AVE, Inc. and John Coil, Appellant

v.

Comal County, Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C-2002-859-C, HONORABLE DON B. MORGAN, JUDGE PRESIDING


O R D E R   T O   S H O W   A U T H O R I T Y
PER CURIAM
	Having reviewed the record and Comal County's motion to dismiss, we order
John Fahle, the appellants' attorney, to show he has authority to represent AVE, Inc. in light of
John Coil's forfeiture of his ownership interest in the company.  See Tex. R. Civ. P. 12.  Fahle is
ordered to file appropriate, verified documentation from AVE, Inc., demonstrating such authority
and demonstrating AVE, Inc.'s status as a corporation in good standing in Texas on or before
April 21, 2008.

Before Justices Patterson, Puryear and Henson
Filed:   March 28, 2008